Case 6:20-cv-00358-MJJ-PJH Document 18 Filed 03/26/21 Page 1 of 4 PageID #: 172




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION


 ALLEN WASHINGTON JR                            CASE NO. 6:20-CV-00358

 VERSUS                                         JUDGE JUNEAU

 USA                                            MAGISTRATE JUDGE PATRICK J.
                                                HANNA


                                      ORDER

       Now before this Court is Plaintiff’s motion to amend. (Rec. Doc. 13). The

 motion is opposed by the government. (Rec. Doc. 15). After review of the motion,

 proposed amendment and the government’s brief in opposition, this Court finds that

 the motion should be GRANTED for the reasons explained below.

       Plaintiff’s motion seeks leave of court to amend his complaint, filed on March

 19, 2020. (See, Rec. Doc. 1).       The government opposes Plaintiff’s proposed

 amendment on two bases: (1) that Plaintiff’s proposed amendment seeks to add new

 claims to his Complaint that have not first been subject to administrative exhaustion;

 and (2) that such new claims would be added well after the two-year limitations

 period imposed by 28 U.S.C. § 2401(b).

       Plaintiff’s motion seeks to add the following additional averments:
              (1) to allege damages in the form of an anterior cervical
                  discectomy and fusion procedure at C6-7 that Plaintiff
                  underwent in June, 2020 in Paragraph 13;



                                           1
Case 6:20-cv-00358-MJJ-PJH Document 18 Filed 03/26/21 Page 2 of 4 PageID #: 173




              (2) to allege that Defendant’s conduct failed to adhere to
                  “obligations, policies and practices of Iberia
                  Comprehensive Community Health Center Dental
                  Clinic/Surrey Street Community Health Center
                  University Protocol[;]”

              (3) to allege that Defendant’s conduct was negligent in
                  failing to refer Plaintiff to an oral surgeon for the
                  removal of his wisdom teeth in light of Plaintiff’s many
                  medical conditions for high blood pressure, seizures
                  and additional medical complications; and,

              (4) to allege that Defendant’s conduct was negligent in
                  failing to refer Plaintiff to an oral surgeon after what
                  Plaintiff terms the “failed attempt to perform
                  extractions of his upper and lower right wisdom teeth
                  at Surrey Street Community Health Center.”
       The government characterizes Plaintiff’s proposed amendments as “additional

 breaches” amounting to “new claims” against Defendant in this case. (Rec. Doc. 15

 at pp. 1 and 2). This Court disagrees.

       Plaintiff’s original Complaint alleges negligence amounting to medical

 malpractice by Harold Borel, D.D.S, an employee of a Federally Qualified

 Healthcare Center known as Iberia Comprehensive Community Health Center

 and/or Surrey Street Community Health Center.            (Rec. Doc. 1 at ¶¶ 5-6).

 Specifically, Plaintiff alleges that he underwent oral surgery for the removal of his

 wisdom teeth. (Id. at ¶ 5). Following surgery, Plaintiff claims he was left with areas

 of exposed jawbone, which became necrotic and was later diagnosed with both

 sepsis and meningitis. (Id. at ¶¶ 12, 16). Plaintiff underwent a variety of medical


                                           2
Case 6:20-cv-00358-MJJ-PJH Document 18 Filed 03/26/21 Page 3 of 4 PageID #: 174




 treatments, including surgical procedures which he alleges were necessitated by

 Defendant’s negligence in the performance of Plaintiff’s oral surgery. (Rec. Doc. 1

 at ¶ 20).

        Comparing the substance of Plaintiff’s requested amendments with the

 original Complaint, this Court does not find that the proposed amendments allege

 new causes of action. Instead, these allegations appear feature additional evidentiary

 support for Plaintiff’s claim. We do not view these averments as necessary to state

 Plaintiff’s FTCA claim but, rather, the sort of thing that Plaintiff’s expert witness is

 likely to be asked to discuss at trial, regardless of their inclusion in the Complaint.

 In short, these are not new claims, but additional pieces of evidence regarding

 Plaintiff’s original claim. The advent of additional evidence regarding claims

 already submitted as administrative claims is clearly contemplated by the statute at

 issue. 28 U.S.C. 2675(b); Dickerson ex rel. Dickerson v. U.S., 280 F.3d 470 (5th Cir.

 2002).

        Given this Court’s view that Plaintiff’s proposed amendments, both with

 respect to the breach of standards of care and as to the new surgical damage item, do

 not represent new claims, but rather elements of the Plaintiff’s original claim, we

 also find that Plaintiff is not required to have filed this amendment within the two-

 year limitations period set forth in 28 U.S.C. 2401(b). The purpose of § 2401(b) is

 to encourage the timely presentation of claims against the government. Prohibiting


                                            3
Case 6:20-cv-00358-MJJ-PJH Document 18 Filed 03/26/21 Page 4 of 4 PageID #: 175




 amendment of complaints in the fashion requested here does not further that purpose

 and this Court finds no merit in any argument that the government is prejudiced by

 the proposed amendments sought in this motion. Rather, this Court finds they

 provide the government with a view of Plaintiff’s theory of negligence is in this case.

       For these reasons, Plaintiff’s motion to amend is GRANTED in accordance

 with Fed. R. Civ. P. 15(a)(2).

       SIGNED this 26th day of March, 2021 at Lafayette, Louisiana.



                                         ____________________________________
                                         PATRICK J. HANNA
                                         UNITED STATES MAGISTRATE JUDGE




                                            4
